Citation Nr: 0910938	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1990 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the appeal for 
additional development in December 2003 and March 2006.


FINDING OF FACT

Resolving doubt in the Veteran's favor, polymorphous skin 
eruption (claimed as skin rash) is causally or etiologically 
related to service, to include sun exposure.


CONCLUSION OF LAW

Polymorphous skin eruption was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

In this case, the Veteran contends that her skin disorder is 
related to service in the Persian Gulf.  She states that the 
rash manifests in the summer months, which when her exposure 
to the sun increases.  The Board notes that although service 
treatment records are negative for any complaint, diagnosis 
or treatment of a skin disorder during service, there is 
evidence relating the Veteran's current skin disorder to 
service.  


Post service records showed complaints of and treatment for a 
skin rash in 1993.  An April 1993 treatment record showed 
that the Veteran was treated with Hydrocortisone cream for a 
rash.  A June 1993 treatment record showed complaints of a 
rash and a diagnosis of dermatitis.  

In a September 1994 Persian Gulf War Registry examination, 
the Veteran reported a history of intermittent treatment for 
a rash.  She indicated that the rash started as papules 
changed to vesicles and ended up as ulcers.  The examiner 
noted that there were no rashes at present and made no 
diagnosis of a skin disorder.

A June 1995 National Guard record indicates the Veteran was 
seen for a firm popular rash over the sun exposed areas of 
the lower arms.  A similar rash was appearing on the anterior 
neck.  The onset of the rash was noted to have started that 
same month.  The Veteran was diagnosed as having dermatitis 
due to sun exposure.  The examiner instructed the Veteran to 
cover the skin from sunlight and prescribed Prednisone and 
Benadryl and a topical cream to treat the rash.  

A June 1995 record showed the Veteran was treated for a rash 
on the left forearm and right forearm, arm, and back of hand 
with complaints of itchiness.  The rash was treated with a 
topical steroid medication.  In a March 2001 VA outpatient 
record, the Veteran reported that while she was in Desert 
Storm she developed blisters in the left upper extremity and 
down into the mid forearm, occurring from the middle part of 
the arm down into the forearm and the hand.  No diagnosis was 
rendered.  

In an undated letter, the Veteran's sister, who is also an 
Internal Medicine physician, reported that the Veteran had 
developed a hypersensitive reaction to sunlight that began to 
occur after her return to the United States.  She noted that 
the condition had been treated with steroids and no exposure 
to the sun.  She added that the skin problem was not a burn 
but a rash that blistered.  She said that the rash occurred 
only in areas that her uniform did not cover her.  No 
diagnosis was rendered.


In an October 2004 VA skin examination, findings showed no 
rash, malar erythema and no pigmentation changes or evidence 
of systemic lupus erythematosus, dermatomyositis, photo drug 
eruption or porphyria cutanea tarda.  The examiner considered 
and excluded all of the above potential skin disorders.  The 
examiner then diagnosed polymorphous light eruption by 
exclusion, noting that a light-induced, pruritic eruption 
occurring with intense sun exposure was consistent with the 
diagnosis.  The examiner reported that the condition was 
considered to be idiopathic (no cause known).  He stated that 
to attribute the disorder to exposure in the Persian Gulf, 
other than to sunlight, would be speculative at best.  

All though not conclusive, resolving doubt in her favor, the 
Board finds that the medical evidence of record supports a 
link between the Veteran's diagnosed polymorphous light 
eruption and her active service.  The private examiner 
essentially attributed the Veteran's skin disorder to sun 
exposure during service.  Indeed, the fact that this 
physician was familiar with the Veteran's health history 
prior to her service in the Southwest Theater of Operations 
is particularly probative.  The VA examiner gave a diagnosis 
of polymorphous light eruption and stated that it would be 
speculative to relate the problem to some kind of exposure in 
the Persian Gulf, "other than to sunlight."  See October 
2004 VA examination.  In other words, both the private and VA 
examiner, in essence, related the Veteran's polymorphous 
light eruption to the exposure to sunlight during service.  
Accordingly, the Board finds that service connection for a 
skin disorder on a direct basis must be granted.


ORDER

Service connection for polymorphous light eruption is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


